Citation Nr: 1528784	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-21 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right hip disability.  

2.  Entitlement to service connection for left hip disability.  

3.  Entitlement to service connection for sacroiliac (SI) joint disorder, claimed as low back disability.  

4.  Entitlement to service connection for right knee disability.  

5.  Entitlement to an increased rating in excess of 50 percent for generalized anxiety disorder with obsessive compulsive features and major depressive disorder.  

6.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2006.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A claim for TDIU has been raised by the record, is part of the claim for an increased rating for GAD and is, thus, listed above as an issue on appeal.  

In July 2013, the Veteran withdrew the request for a hearing before a Decision Review Officer.  He provided testimony during a videoconference hearing before the undersigned in April 2015.  A transcript is of record.  

The issues of entitlement to an increased rating for generalized anxiety disorder with obsessive compulsive features and major depressive disorder and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a right hip disability.  

2.  During the April 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for a left hip disability.  

3.  A low back disability, specifically SI joint disorder, was incurred as a result of an in-service injury.  

4.  The Veteran's current right knee disability is proximately related to the service-connected SI joint disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a right hip disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal regarding entitlement to service connection for a left hip disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for service connection for SI joint disorder are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Hip and Left Hip Disability

During the April 2015 Board hearing, the Veteran stated that he would like to withdraw his appeal as it pertains to the issues of entitlement to service connection for right and left hip disabilities.  See Board Hearing Transcript (Tr.) at 2.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or during a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran has withdrawn these issues from appellate consideration and, hence, there remain no allegations of errors of fact or law for the Board to address.  As such, the Board does not have jurisdiction to review these issues and the appeal concerning the issues of entitlement to service connection for right and left hip disabilities is dismissed.

Low Back and Right Knee Disability

As the Board is granting service connection for SI joint disability and right knee disability, the issues on appeal are substantiated, and there are no further duties to notify or assist with regard to those issues.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.   
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).
	
The Veteran contends that he incurred a low back disability as a result of an injury during service, where he landed in a tree after a parachute jump, and that he incurred a right knee disability due to the low back disability.  While his service treatment records have been determined to be unavailable, his DD 214 confirms his service as an Airborne Parachutist in the United States Air Force.  The Veteran is competent to report this in-service incident or injury, and his report is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds his reports of this in-service injury to be credible.  

VA and private treatment records demonstrate the diagnosis of and treatment for SI joint disorder, including bilateral SI joint fusion surgery in February and September 2012.  These records also demonstrate the diagnosis of and treatment for right knee degenerative joint disease as well as status post right knee arthroscopic repair of medial meniscus tear.  

Regarding the SI joint disorder, an April 2014 letter from the Veteran's treating private physician noted the reported in-service injury as well as the Veteran's current diagnosis of SI joint disorder.  The physician stated that SI disorder can be caused by a traumatic injury, such as the tree collision reported by the Veteran, and can take two to three years for symptoms to fully emerge.  Symptoms from SI disorder can appear in several areas like the lower back, mid back, buttocks, groin, hips, and both legs and the physician noted that VA treatment records document that such symptoms began two and three years after the in-service injury.  The physician ultimately concluded that the Veteran's current SI joint disorder is "directly related" to his in-service injury.  

Regarding the right knee disability, the Veteran submitted a second private opinion in June 2015.  In that opinion, the physician stated that biomechanically, during human walking, the force goes from the foot up through the knee, the SI joint, and the lower back during normal ambulation.  If there is an abnormal motion at the SI joint, then this can cause pain in other joints which was part of the lower limb.  As the knee would certainly be included in that and, given the Veteran's history, the physician concluded that it is more likely than not that the Veteran has knee pain secondary to an abnormal rotation in the SI joint.  

The Board notes that VA opinions regarding the etiology of the SI joint disorder and right knee disability obtained in December 2012 are inadequate, as the rationale for the negative etiology opinions rely solely on the lack of documentation of an in-service injury, and the examiner does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Given the positive opinions in favor of a nexus between the in-service injury and SI joint disorder, and between the SI joint disorder and the right knee disability, and resolving all doubt in the Veteran's favor, the Board finds that his currently diagnosed SI joint disorder is etiologically related to service and the right knee disability was proximately caused by his service-connected SI joint disorder.  38 U.S.C.A. § 5107(b).  Service connection for the SI joint disorder disability and right knee disability is, therefore, warranted.  


ORDER

The appeal concerning the issue of entitlement to service connection for a right hip disability is dismissed.  

The appeal concerning the issue of entitlement to service connection for a left hip disability is dismissed.  

Service connection for SI joint disorder is granted.  

Service connection for a right knee disability is granted.  



REMAND

In a November 2013 memorandum, the RO indicated that there was evidence of a Social Security Administration (SSA) disability benefits determination and that a request should be made to obtain any relevant records.  A February 2014 fax cover sheet demonstrates that an initial request for such records was made to the SSA; however, there is no evidence of a response received from SSA or that a follow up request was made.  

As the SSA's disability determination and any related medical records have not yet been associated with the claims file, and are relevant to the remaining issues on appeal, a remand is necessary to obtain these records.  

During the Board hearing, the Veteran reported increased psychiatric symptomatology, including increased social impairment and worsening depression symptoms.  See Board Hearing Tr. at 3-4.  As such, a new VA examination should be provided in order to assess the current severity of the Veteran's generalized anxiety disorder with obsessive compulsive features and major depressive disorder.  

All outstanding records of ongoing VA treatment must also be obtained on remand.  

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claim for an increased rating as well as with the ratings to be assigned for the service connection issues granted above, since TDIU depends on what conditions are service connected and total combined rating assigned.  Therefore, the TDIU issue must be remanded to allow for adjudication of these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain all outstanding VA medical records created since November 2012 and associate them with the virtual claims file.   

3.  Then schedule the Veteran for a VA examination to evaluate the current severity of generalized anxiety disorder with obsessive compulsive features and major depressive disorder.  The virtual claims folder must be made available to the examiner in conjunction with the examination and the examiner should acknowledge in the examination report or in an addendum that the claims folder was reviewed.

The examiner should provide an opinion as to the severity of the service-connected psychiatric symptomatology and its impact on occupational and social functioning. 

4.  Then readjudicate the claims, including entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


